Exhibit 21.1 Subsidiaries of the Registrant DOMESTIC Entity Jurisdictionof Formation TripAdvisor Holdings, LLC MA TripAdvisor LLC DE Beeem Inc. DE FlipKey, Inc. DE Vacation Home Rentals, Inc. DE GateGuru Inc. DE Global Motion Media, Inc. DE Oyster Travel Corporation DE Smarter Travel Media LLC NV Jetsetter, Inc. DE Viator, Inc. DE The Independent Traveler, Inc. NJ TripAdvisor APAC Holdings Corp. DE TripAdvisor GP1 LLC DE TripAdvisor GP2 LLC DE TripAdvisor Finance LLC DE TripAdvisor LP2 LLC DE TripAdvisor Securities Corporation MA Wanderfly, Inc. DE ZeTrip, Inc. DE CityMaps, Inc. DE INTERNATIONAL Entity Jurisdictionof Formation TripAdvisor UK1 LP United Kingdom TripAdvisor UK2 LP United Kingdom TripAdvisor Canada Corp. Canada TripAdvisor Travel India Private Limited India TripAdvisor UK Holdco, Ltd United Kingdom TripAdvisor Limited United Kingdom Holiday Lettings (Holdings) Ltd. United Kingdom Holiday Lettings Ltd. United Kingdom TripAdvisor Australia Pty. Ltd. Australia TripAdvisor GmbH Germany TripAdvisor France SAS France TripAdvisor Italy Srl Italy TripAdvisor Spain S.L. Spain Guia de Apartamentos Niumba, S.L. Spain TripAdvisor Cayman Holdings II Limited Cayman TripAdvisor Argentina SRL Argentina TripAdvisor Consultoria En Publicidade de Viagens e Turismo Ltda. Brazil TripAdvisor Ireland Ltd Ireland Jetsetter UK Holdings Limited United Kingdom Jetsetter UK Limited United Kingdom Jetsetter Hong Kong Limited United Kingdom TripAdvisor (Luxembourg) I Sarl Luxembourg TripAdvisor (Luxembourg) II Sarl Luxembourg TripAdvisor FZ-LLC Dubai TripAdvisor LF Holdings (France) SAS France Entity Jurisdictionof Formation TripAdvisor LF Australia Pty Limited Australia Dimmi Pty Ltd Australia BestTables Marketing e Servicos de Restauracao S.A. Portugal Best Tables Brazil Internet Servicos de Informacao e Technologia Ltda. Brazil Best Tables II Portugal, Unipessoal Lda. Portugal La Fourchette SAS France La Fourchette Espana S.L. Spain LaFourchette Swiss SA Switzerland Sneat SAS France La Fourchette (Belgium) SA Belgium La Fourchette Elektronik Iletisim Tanitim Pazarlama Sanayi Ve Ticaret Anonim Sirketi Turkey La Fourchette Netherlands B.V. The Netherlands IENS Independent Index B.V. The Netherlands LaFourchette Italy SRL Italy Couverts Reserveren B.V. The Netherlands LaFourchette Sweden AB Sweden La Fourchette (UK) Ltd. United Kingdom TripAdvisor K.K. Japan Bookingbuddy K.K. Japan Smartertravel K.K. Japan TripAdvisor Singapore Private Limited Singapore TripAdvisor Korea Co., Ltd. Korea TripAdvisor Hong Kong Limited Hong Kong TripAdvisor China Cayman Holdings Limited Cayman TripAdvisor Consulting Services (Beijing) Co. Ltd China Tuqu Net Information Technology (Beijing) Co., Ltd. (beneficial ownership) China
